              Case 1:20-cr-00165-JEB Document 32 Filed 12/22/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

         v.
                                                      No. 20 Cr. 165 (JEB)
KEVIN CLINESMITH,

                       Defendant.



                   MOTION FOR COUNSEL TO APPEAR PRO HAC VICE

         Pursuant to Local Criminal Rule 44.1(d), I, James R. Marsh, a member in good standing of

the bar of the District of Columbia and the bar of this Court, move this Court for the admission

pro hac vice of Paul G. Cassell as co-counsel for amici National Crime Victims’ Law Institute et

al. The declaration required under Rule 44.1(d) is attached to this motion.



Dated:    December 22, 2020                       Respectfully submitted,
          Washington, D.C.

                                                  /s/ James. R. Marlsh
                                                  James R. Marsh
                                                  MARSH LAW FIRM PLLC
                                                  31 Hudson Yards
                                                  11th Floor
                                                  New York, NY 10001
                                                  (212) 372-3030
                                                  jamesmarsh@marsh.law

                                                  Attorney for Amici NCVLI et al.
         Case 1:20-cr-00165-JEB Document 32 Filed 12/22/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I certify that on December 22, 2020, a true and correct copy of the foregoing document was

served by CM/ECF to all counsel of record registered to the Court’s CM/ECF system.


Dated: December 22, 2020                                  /s/ James R. Marsh
                                                          James R. Marsh
        Case 1:20-cr-00165-JEB Document 32-1 Filed 12/22/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

       v.
                                                     No. 20 Cr. 165 (JEB)
KEVIN CLINESMITH,

                     Defendant.



                DECLARATION OF PAUL G. CASSEL I N SUPPORT OF
                   MOTION FOR COUNSEL TO APPEAR PRO HAC VICE

       I, Paul G. Cassell, hereby request permission to appear pro hac vice as counsel on behalf

of Amici National Crime Victims’ Law Institute et al. In support of that request, I declare as

follows pursuant to 28 U.S.C. § 1746:

       1.     My full name is Paul G. Cassell.

       2.     My office address and telephone number are:

              S.J. Quinney College of Law
              University of Utah
              383 S. University St.
              Salt Lake City, UT 84112
              (801) 585-5202
              cassellp@law.utah.edu

              This address is provided for correspondence and identification purposes and is not
              intended to imply institutional endorsement for the positions taken in this litigation.

       3.     I am admitted to the following bars:

    Utah Supreme Court -- May 27, 1992 (bar number: 6078) (active)
    United States Supreme Court – July 17, 1992
    U.S. Court of Appeals for the 1st Circuit – March 1, 2012 (bar number: 1151714)
    U.S. Court of Appeals for the 2nd Circuit – June 24, 2010 (renewed June 9, 2015, through 2020;
    renewed May 4, 2020 through 2025)
    U.S. Court of Appeals for the 3rd Circuit --- November 16, 2012
    U.S. Court of Appeals for the 4th Circuit – December 1, 1987
    U.S. Court of Appeals for the 5th Circuit – March 24, 2008
    U.S. Court of Appeals for the 6th Circuit – November 23, 2011
    U.S. Court of Appeals for the 7th Circuit – September 27, 2012
    U.S. Court of Appeals for the 8th Circuit – Jan. 26, 2012
    U.S. Court of Appeals for the 9th Circuit – May 21, 1998
          Case 1:20-cr-00165-JEB Document 32-1 Filed 12/22/20 Page 2 of 2

    U.S. Court of Appeals for the 10th Circuit – June 19, 1992
    U.S. Court of Appeals for the 11th Circuit – November 25, 2008
    U.S. Court of Appeals for the D.C. Circuit – January 22, 1988 (bar number: 38059)
    U.S. District Court for the District of Utah – May 27, 1992
    Pennsylvania Bar – October 1, 1986 (currently inactive)


         4.     I have not been disciplined by any bar.

         5.     I have not been admitted pro hac vice to practice in this Court in the last five

years.


          6.     I do not engage in the practice of law from an office located in the District of

 Columbia.

          I declare under penalty of perjury that the foregoing is true and correct.

          Dated: December 22, 2020
          Salt Lake City, UT

                                            Respectfully submitted,




                                            Paul G. Cassell




                                                   2
        Case 1:20-cr-00165-JEB Document 32-2 Filed 12/22/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

       v.
                                                    No. 20 Cr. 165 (JEB)
KEVIN CLINESMITH,

                       Defendant.



                                    [PROPOSED] ORDER

       Upon consideration of Amici ‘s Motion for Counsel to Appear Pro Hac Vice, and the

declaration of Paul G. Cassell in support thereof, this Court, on this ____ day of

            , 2020, hereby

       ORDERS that Paul G. Cassell is hereby granted permission to appear pro hac vice in this

proceeding as counsel for Defendant Kevin Clinesmith.




                                                HON. JAMES E. BOASBERG
                                                United States District Judge
